246 Or. 118 (1967)
424 P.2d 218
COOKSON, Respondent, v. COOKSON, Appellant.
Supreme Court of Oregon.
Argued February 6, 1967.
Affirmed February 23, 1967.
Richard T. Kropp, Albany, argued the cause for appellant. With him on the briefs were Willis, Kyle, Emmons & Kropp, Albany.
Donald F. Myrick, Grants Pass, argued the cause and filed a brief for respondent.
*119 Before SLOAN, Presiding Justice, and DENECKE and LUSK, Justices.
AFFIRMED.
PER CURIAM.
The plaintiff husband obtained a default divorce decree from the defendant wife. About 16 months later she moved to set aside the decree upon the ground of inadvertence and mistake. Her testimony at the hearing upon the motion was that her husband had misled her into believing that no divorce was sought by him or granted, and she had no notice of the decree until 15 months after its entry. The trial court did not find the defendant's testimony credible and found that the defendant had notice of the decree at about the time that it was entered and that the decree was not entered through inadvertence.
1-3. Divorce suits are treated as matters in equity and, therefore, are tried de novo on appeal. In de novo appeals, however, when the issue turns upon the credibility of the witnesses we place great reliance upon the trial court's findings. We do so in this case and, therefore, affirm the order denying plaintiff's motion to set aside the decree.
Affirmed.